Matter of Wilson (2017 NY Slip Op 04199)





Matter of Wilson


2017 NY Slip Op 04199


Decided on May 25, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 25, 2017

[*1]In the Matter of EDWARD J. WILSON, an Attorney. 
(Attorney Registration No. 2366938)

Calendar Date: May 15, 2017

Before: McCarthy, J.P., Lynch, Rose, Mulvey and Aarons, JJ.


Edward J. Wilson, New York City, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Edward J. Wilson was admitted to practice by this Court in 1981 and lists a business address in New York City with the Office of Court Administration. Wilson now seeks leave to resign from the New York bar for nondisciplinary reasons (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Wilson is presently delinquent in his New York attorney registration requirements, having failed to timely register for the 2016-2017 biennial period (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Wilson is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of
Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]; Matter of Arms, 251 AD2d 743, 743-744 [1998]; Matter of Ryan, 238 AD2d 713, 713-714 [1997]; Matter of Farley, 205 AD2d 874, 874-875 [1994]), he is ineligible for nondisciplinary resignation and his application must be denied (see Matter of Cluff, 148 AD3d 1346, 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Wilson must be supported by proof of his full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).[FN1]
McCarthy, J.P., Lynch, Rose, Mulvey and Aarons, JJ., concur.
ORDERED that Edward J. Wilson's application for permission to resign is denied.
Footnotes

Footnote 1: We note, parenthetically, that Wilson additionally failed to submit a complete affidavit in support of his application for reinstatement, and also failed to serve a copy of same upon AGC and the Lawyers' Fund for Client Protection (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a] [1]; Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E; Rules of App Div, 3d Dept [22 NYCRR] § 806.22 [a]).